1    Crane M. Pomerantz, Esq.
     Nevada Bar No.: 14103
2    SKLAR WILLIAMS PLLC
     410 South Rampart Boulevard
3    Las Vegas, Nevada 89145
     Telephone: (702) 360-6000
4    Facsimile: (702) 360-0000

5    Attorneys for Defendant Buenrostro

6

7                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
8

9    United States of America,
                                                Case No. 2:17-cr-267-APG-EJY
10                 Plaintiff,
                                                Stipulation and Order to Continue
11                 v.                           Sentencing Hearing

12   Jose Buenrostro,

13                 Defendant.

14

15         Defendant Jose Buenrostro and the United States, by and through the

16   undersigned, hereby agree and stipulate, and request an Order from this Court upon

17   such stipulation and agreement, that the sentencing hearing in this matter,

18   currently scheduled for December 12, 2019 at 2:00 pm, should be continued to

19   December 20, 2019 at 2:00pm, as follows:

20         1.      On November 6, 2019, the Department of Probation transmitted the

21   Presentence Investigation Report (the “PSR”) to counsel for both parties.      On

22   November 20, 2019, counsel for the defendant timely submitted extensive objections

     to the PSR.
1          2.     Due to holiday travel, the Probation officer responsible for responding

2    to the defendant’s objections was out of the country for a period of time.        She

3    responded to the objections late in the day on December 2, 2019. She made minor

4    revisions to the PSR, but disagreed with the primary objections set forth by the

5    Defendant.

6          3.     Based on a current sentencing date of December 12, 2019, the

7    Defendant’s sentencing memorandum is due December 5, 2019. In light of the

8    revisions to (or failure to revise) the PSR, this leaves counsel three days to prepare

9    the sentencing memorandum and, more importantly, confer with the Defendant

10   about it. The Defendant currently is housed in Pahrump. 4.        The      Defendant

11   and undersigned counsel for the Defendant seek a brief extension of the sentencing

12   date to give them adequate time to confer about the content of the sentencing

13   memorandum.

14         5.     Mr. Buenrostro is in custody, but does not object to this continuance.

15   ...

16   ...

17   ...

18   ...

19   ...

20   ...

21   ...

22   ...



                                            2
1          6.     This is the parties’ first stipulation to continue the sentencing hearing.

2    The stipulation between the parties is entered into not for purposes of delay, but to

3    provide counsel an opportunity to work through legal and factual issues relating to

4    the sentencing hearing.

5          Dated this 3rd day of December, 2019

6          NICHOLAS TRUTANICH
           United States Attorney
7
           / s / Chris Burton                       / s / Crane Pomerantz
8          ______________________________           ______________________________
           CHRISTOPHER BURTON                       CRANE M. POMERANTZ
9          Assistant United States Attorney         Nevada Bar No.: 14103
                                                    410 South Rampart Boulevard
10                                                  Las Vegas, Nevada 89145

11                                                  Counsel for Defendant Buenrostro

12

13

14

15

16

17

18

19

20

21

22



                                            3
1
                         UNITED STATES DISTRICT COURT
2                             DISTRICT OF NEVADA
3
     United States of America,
4                                                Case No. 2:17-cr-267-APG-EJY
                    Plaintiff,
5                                                Order
                    v.
6
     Jose Buenrostro,
7
                    Defendant.
8

9           The Court, having considered the above stipulation of the parties, and good cause

10   appearing, finds as follows:

11          1.      On November 6, 2019, the Department of Probation transmitted the

12   Presentence Investigation Report (the “PSR”) to counsel for both parties.           On

13   November 20, 2019, counsel for the defendant timely submitted extensive objections

14   to the PSR.

15          2.      Due to holiday travel, the Probation officer responsible for responding

16   to the defendant’s objections was out of the country for a period of time.          She

17   responded to the objections late in the day on December 2, 2019. She made minor

18   revisions to the PSR, but disagreed with the primary objections set forth by the

19   Defendant.

20          3.      Based on a current sentencing date of December 12, 2019, the

21   Defendant’s sentencing memorandum is due December 5, 2019. In light of the

22   revisions to (or failure to revise) the PSR, this leaves counsel three days to prepare



                                             4
1    the sentencing memorandum and, more importantly, confer with the Defendant

2    about it. The Defendant currently is housed in Pahrump.

3           4.     The Defendant and undersigned counsel for the Defendant seek a brief

4    extension of the sentencing date to give them adequate time to confer about the

5    content of the sentencing memorandum.

6           5.     Mr. Buenrostro is in custody, but does not object to this continuance.

7           6.     This is the parties’ first stipulation to continue the sentencing hearing.

8    The stipulation between the parties is entered into not for purposes of delay, but to

9    provide counsel an opportunity to work through legal and factual issues relating to

10   the sentencing hearing.

11          IT IS HEREBY ORDERED that the sentencing hearing in this matter, currently

12   scheduled for December 12, 2019 at 2:00 p.m., shall be continued until December 20, 2019 at

13   2:00 p.m. in courtroom 6C.

14   IT IS SO ORDERED this 3rd day of December, 2019.

15                                                             _____________________________
                                                               Andrew P. Gordon
                                                               United States District Court Judge
16

17

18

19

20

21

22



                                                5
